       Case 1:21-mj-00122-RMM Document 17 Filed 04/06/21 Page 1 of 3




                                UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                      COLUMBIA


 UNITED STATES OF AMERICA                              :
                                                       :
          v.                                           : CRIMINAL NO. 21-MJ-00122 (RMM)
                                                       :
 MATHEW CAPSEL,                                        :
     Defendant.                                        :


                  MOTION TO MODIFY CONDITIONS OF RELEASE

          The defendant, by and through his attorney, Christopher Davis, respectfully files this

 Motion to Modify his Conditions of Release in the above-captioned matter. In support thereof,

 the defendant states as follows:

          On January 19, 2021, the defendant was arrested and charged by Criminal Complaint

 with one count of Obstruction, in violation of 18 U.S.C. § 243(a)(3); Assault, in violation of

 18 U.S.C. § 111, and Unlawful Entry on Capitol Grounds, violation of 18 U.S.C. § 1752(a)(1)

 and (4). On February 5, 2021, by agreement of the parties, the Honorable Judge Meriweather

 ordered that the defendant remain on release subject to continued home detention/electronic

 monitoring. A preliminary hearing is now set for June 4, 2021. The parties anticipate resolving

 this matter short of indictment. However, to date, no plea offers have been extended in any of

 the Capitol rioter cases.

          The defendant works for OSMOSE Utility Services in Illinois. 1 Mr. Caspel is a “crew

 member” who is required to travel to different job locations, throughout the state, for two to




1
  Osmose Utilities Services, Inc. is an 80-year strong company that specializes in providing services to the utility
and telecommunications industries on a national scale.
         Case 1:21-mj-00122-RMM Document 17 Filed 04/06/21 Page 2 of 3



    three-week jobs. 2 Mr. Capsel has not been able to work since his arrest. While under

    electronic monitoring/home detention, he is not allowed to sleep anywhere other than at his

    designated residence, now his mother’s home. This prevents him from travelling to different

    job sites every two to three weeks. When he reports to a job site, the “crew” and its foreman

    are required to stay in hotels until the job is completed, coming home on some but not all

    weekends.

           Mr. Caspel can return to his job at OSOMES if the court removes his condition of

    electronic monitoring, and in lieu thereof, impose a 10 PM to 6 AM curfew. The defendant’s

    foreman, Devvon Jefferson (his telephone number can be provided to PTS), has agreed to

    respond to spot checks by PTS to verify that the defendant is on a specific job site. Mr. Caspel

    can be required to notify PTS when he leaves for a specific job site, notify PTS when he returns

    home from a specific job site, and report by telephone once a week.

           The defendant is only 27 years old, however, he is financially responsible for his three

    young children. Although the children live with their mother, the defendant remains an active

    participant in their lives. He needs to work, not only for his own wellbeing, but for that of his

    children.

           The government, by it representative, Kenya Davis, AUSA, opposes removal of the

    electronic monitoring device. The defense submits that electronic monitoring is not necessary

    given the facts of Mr. Caspel’s case. He did not enter the Capitol and he essentially pushed a

    group of national guardsmen for about 5 seconds. This incident was captured on video.


2
 Crew members enjoy travel, working outdoors, and performing very physical work. Our crews assist Foreman
with pole inspection, treatment, and restoration. As a Osmose crew member, you will utilize special equipment to
excavate ground material around utility poles and apply wood preservatives to the ground line area of a pole.
Crew members also drive steel into the ground to help restore poles, and they help to install steel trusses to
deteriorated wood poles.
      Case 1:21-mj-00122-RMM Document 17 Filed 04/06/21 Page 3 of 3



        Wherefore, the parties respectfully request that the Court remove the condition of

 electronic monitoring/home detention and in lieu thereof, impose a curfew of 10 PM to 6 AM,

 with telephonic reporting requirements as described above.



                                   Respectfully submitted,

                                   __          /s/
                                   Christopher M. Davis #385582
                                   Counsel for Mathew Capsel

                                   Davis & Davis
                                   1350 Connecticut Avenue, NW
                                   Suite 202
                                   Washington, DC 20036
                                    202.234.7300


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this motion was served upon all counsel of record via

the Court’s CM/ECF System on this 6th day of April 2021.



                                             _________/s/____________________
                                             Christopher M. Davis
